413 F.2d 546
Lewis Elmer FRAYER, Plaintiff-Appellant,v.John W. TURNER, Warden, Utah State Prison, Defendant-Appellee.
No. 206-69.
United States Court of Appeals Tenth Circuit.
Aug. 27, 1969.

Thomas T. Crumpacker, Wood, Ris & Hames, Denver, Colo., for plaintiff-appellant.
Lauren N. Beasley, Asst. Atty. Gen.  (Vernon B. Romney, Atty. Gen., State of Utah, on the brief), for defendant-appellee.
Before MURRAH, Chief Judge, and PICKETT and HICKEY, Circuit Judges.
PER CURIAM.


1
This is an appeal from an order denying a writ of habeas corpus to the warden of the Utah State Prison.  The facts and issues are typically well stated by Judge Christensen in his order, 296 F. Supp. 1256.  The judgment is affirmed for the reasons stated therein.


2
Affirmed.